DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 167-188 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 167, 169-178 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. “Single-crystal perovskite detectors: development and perspectives” Journal of Materials Chemistry C, Royal Society of Chemistry, July 22, 2020, pb.11664-11674.
Regarding claim 167, Li et al. disclose: A photon-counting sensor (pg.11664 intro.) comprising a perovskite composition that is compositionally tuned to minimize and/or eliminate k-fluorescence from 20 to 140 keV; a first electrode (pg.11668 2.1.3, pg.11670 fig.11) in electrical communication with the perovskite composition; and a second electrode (pg.11668 2.1.3) in electrical communication with the perovskite composition.
Regarding claim 169, Li et al. disclose: said perovskite composition has a formula ABXs, wherein A has no k-edge, Bis a high-Z material, and X has a k- edge al an energy less than 60 keV (pg.11665 col.1 2nd para. teaches MAPbBr3 and FAPbBr3 same as that disclosed 1st para. of pg.3 of the specification, pg.11671 fig.11).
Regarding claim 170, Li et al. disclose: X comprises a halide or comprises a fractional composition of a plurality of halides (pg.11665 col.1 2nd para. teaches MAPbBr3 and FAPbBr3 same as that disclosed 1st para. of pg.3 of the specification).
Regarding claim 171, Li et al. disclose: A comprises an organic cation, an inorganic cation, a methylammonium, a formamidinium, a cesium ion, a cadmium ion, or a rubidium ton, and/or combinations thereof (pg.pg.11665 col.1 2nd para. teaches MAPbBr3 and FAPbBr3).
Regarding claim 172, Li et al. disclose: B comprises lead or tin (pg.11664 intro., pg.11665 col.1 2nd para. teaches MAPbBr3 and FAPbBr3).
Regarding claim 173, Li et al. disclose: said perovskite composition comprises formamidiniur lead tribromide (FAPbBra) (pg.11665 col.1 2nd para. teaches FAPbBr3).
Regarding claim 174, Li et al. disclose: said perovskite composition comprises methylarnmonium lead triiodide (MAPbIs) (pg.11665 col.1 2nd para. teaches MAPbBr3).
Regarding claim 175, Li et al. disclose: the perovskite composition comprises a single perovskite crystal (pg.11664 Abstract).
Regarding claim 176, Li et al. disclose: the perovskite composition is 200 µm to 1mm thick (pg.11671 fig.11).
Regarding claim 177, Li et al. disclose: the perovskite composition has a thickness that varies less than 100 µm (pg.11670 1st para.).
Regarding claim 178, Li et al. disclose: the photon-counting sensor comprises a pixel having dimensions of less than 500 µm x 500 µm (pg.11670 1st para.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 168 is rejected under 35 U.S.C. 103 as being unpatentable Li et al. “Single-crystal perovskite detectors: development and perspectives” Journal of Materials Chemistry C, Royal Society of Chemistry, July 22, 2020, pb.11664-11674 in view of Doki et al. (US 2015/0200323 A1; pub. Jul. 16, 2015). 
Regarding claim 168, Li et al. are silent about: said first electrode is a through-silicon-via electrode and the second electrode is a common electrode.
In a similar field endeavor, Doki et al. disclose: said first electrode is a through-silicon-via electrode (para. [0081]) and the second electrode is a common electrode (fig.7 item 53) motivated by the benefits for a radiation detector that allows suppressed crosstalk (Doki et al. para. [0012]).
In light of the benefits for a radiation detector that allows suppressed crosstalk as taught by Doki et al., it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus of Li et al. with the teachings of Doki et al.

Claims 179-184, 186-188 are rejected under 35 U.S.C. 103 as being unpatentable Li et al. “Single-crystal perovskite detectors: development and perspectives” Journal of Materials Chemistry C, Royal Society of Chemistry, July 22, 2020, pb.11664-11674 in view of Schmidt et al. (US 2017/0293037 A1; pub. Oct. 12, 2017).
Regarding claim 179, Li et al. are silent about: a readout integrated circuit (ROIC).
In a similar field endeavor, Schmidt et al. disclose: a readout integrated circuit (ROIC) (para. [0130]) motivated by the benefits for a low cost readout circuit.
In light of the benefits for a low cost readout circuit, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus of Li et al. with the teachings of Schmidt et al.
Regarding claim 180, Schmidt et al. disclose: the perovskite composition is grown directly on the ROIC (para. [0130]) motivated by the benefits for a low cost readout circuit.
Regarding claim 181, Schmidt et al. disclose: the ROIC is an application: specific integrated circuit (ASIC) (para. [0130]) motivated by the benefits for a low cost readout circuit.
Regarding claim 182, Li et al. are silent about: a first perovskite composition: a second perovskite composition: a common electrode in electrical communication with the first perovskite composition and the second perovskite composition; a first sensor electrode in electrical communication with the first perovskite composition; and a second sensor electrode in electrical communication with the second perovskite composition.
In a similar field endeavor, Schmidt et al. disclose: a first perovskite composition: a second perovskite composition (para. [0102]): a common electrode in electrical communication with the first perovskite composition and the second perovskite composition (para. [0056]); a first sensor electrode in electrical communication with the first perovskite composition; and a second sensor electrode in electrical communication with the second perovskite composition (para. [0102]) motivated by the benefits for a compact detector (Schmidt et al. para. [0056]).
In light of the benefits for a compact detector as taught by Schmidt et al., it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus of Li et al. with the teachings of Schmidt et al.
Regarding claim 183, Schmidt et al. disclose: the first perovskite composition absorbs x-ray photons of 60 keV or less (para. [0059]) motivated by the benefits for increased detection accuracy (Schmidt et al. para. [0056]).
Regarding claim 184, Schmidt et al. disclose: the second perovskite composition absorbs x-ray photons of 120 keV or less (para. [0060]) motivated by the benefits for increased detection accuracy (Schmidt et al. para. [0056]).
Regarding claim 186, Schmidt et al. disclose: the photon-counting sensor comprises a readout integrated circuit (ROIC) and the second perovskite composition is grown directly on the ROIC (para. [0130]) motivated by the benefits for a low cost readout circuit.
Regarding claim 187, Schmidt et al. disclose: the ROIC is an application: specific integrated circuit (ASIC) (para. [0130]) motivated by the benefits for a low cost readout circuit.
Regarding claim 188, Schmidt et al. disclose: the first perovskite composition is provided as a layer on the second perovskite compositions and a perovskite layer interface separates the first perovskite composition from the second perovskite composition (para. [0102) motivated by the benefits for a compact detector (Schmidt et al. para. [0006])

Claim 185 is rejected under 35 U.S.C. 103 as being unpatentable Li et al. “Single-crystal perovskite detectors: development and perspectives” Journal of Materials Chemistry C, Royal Society of Chemistry, July 22, 2020, pb.11664-11674 in view of Schmidt et al. (US 2017/0293037 A1; pub. Oct. 12, 2017) and further in view of Doki et al. (US 2015/0200323 A1; pub. Jul. 16, 2015). 
Regarding claim 185, the combined refences are silent about: said first sensor electrode is a through-silicon-via electrode and/or the second sensor electrode is a through-silicon-via electrode. 
In a similar field endeavor, Doki et al. disclose: said first sensor electrode is a through-silicon-via electrode and/or the second sensor electrode is a through-silicon-via electrode (para. [0081]) motivated by the benefits for a radiation detector that allows suppressed crosstalk (Doki et al. para. [0012]).
In light of the benefits for a radiation detector that allows suppressed crosstalk as taught by Doki et al., it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the apparatus of Li et al. and Schmidt et al. with the teachings of Doki et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884